          Case 1:20-cv-00008-REB Document 95 Filed 04/09/21 Page 1 of 2




C r a ig H. Dur ham
F ER GU S O N DU R HA M , PLLC
2 2 3 N. 6 t h S t r e et , Suit e 325
Bo ise , I daho 83702
T: (2 0 8 ) 724-2617
F : (2 0 8 ) 9 06-8663
chd@fe r g uso ndur h am.co m

Pr o Bo no Co unse l fo r Plaint iff


                     IN THE UNITED STATES DISTRICT COURT

                                    DISTRICT OF IDAHO


 KENT WILLIAMS,
                       Plaintiff,
                                                  Case No. 1:20-cv-00008-REB

     v.                                           MOTION TO SEAL
 ASSOCIATE WARDEN McKAY et al.,

                       Defendants.




       Plaintiff Kent Williams moves this Court to retain Exhibit A to the Stipulation of

the Parties (Dkt. 94) under seal as it contains confidential medical and mental health

information.

       Dated this 9th day of April, 2021.

                                            /s/Craig H. Durham
                                            Attorney for Plaintiff




                                              1
         Case 1:20-cv-00008-REB Document 95 Filed 04/09/21 Page 2 of 2




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 9th day of April, 2021, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or

counsel to be served by electronic means, as more fully reflected on the Notice of

Electronic Filing:


       Michael J. Elia

       mje@melawfirm.net

       Attorney for IDOC Defendants



                                         /s/Craig H. Durham




                                            2
